ADVISORY ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 26 November 2021 regarding the rejection under 35 U.S.C. 102 using ROGERS have been fully considered but they are not persuasive because they pertain to amendments that are not being entered at this time.
There is not adequate time for search After Final to determine if the new claim amendments overcome the current rejection using ROGERS.

Applicant's arguments filed 26 November 2021 regarding the rejection under 35 U.S.C. 103 using ZJUT have been fully considered but they are not persuasive.
In the claims dated 07 September 2021, the support structure is described as “sheet-like”.  This limitation of “sheet-like” does not convey a specific structure, especially because it also has “bulges”.  In light of this, the support structures in Figures 8-9 of ZJUT were interpreted as “sheet-like” in that they were shaped as a wide, tall structure with a thin depth dimension.  
Applicant argues that ZJUT discloses a lattice and thus cannot meet the claim limitations, yet the claim does not disqualify a lattice, even if ZJUT was interpreted that way in the rejection.  
Applicant provides a definition of “sheet” in the remarks, yet that is not currently what is claimed.  The limitation “sheet-like” is a much broader recitation.  If the terms from the definition such as “continuous surface” were incorporated into the claim, it may overcome ZJUT after further consideration of the reference.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854. The examiner can normally be reached MONDAY-FRIDAY from 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/MICHAEL W HOTCHKISS/
Examiner, Art Unit 3726                                                                                                                                                                                              
/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        2 December 2021